Appeal from judgment of resentence, Supreme Court, New York County (Daniel E Conviser, J), rendered July 24, 2012, resentencing defendant, as a second felony drug offender, to an aggregate term of years, unanimously dismissed as moot.
Since defendant has completed his entire sentence, including postrelease supervision, his claim of improper resentencing is moot (see People v Hults, 231 AD2d 836 [3d Dept 1996]), and we do not find that the exception to the mootness doctrine applies. In any event, defendant’s claim is unavailing. Concur — Tom, J.P., Sweeny, Saxe, Freedman and Clark, JJ.